Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
1.	Claims 4-7 are objected to because of the following informalities:  
Claim 4-7 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  Referring to the phrase “A method of fabricating…” is product by process language which does not limit the existing structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Avery et al. (US 2002/0053704; hereinafter Avery).
Regarding claim 1,  Avery discloses, in fig. 6, a semiconductor device comprising: a diode element using a PN junction, in which on a surface of a semiconductor substrate of a first conductivity type which is P-type comprises: a high-concentration first conductivity type impurity region of the first conductivity type (P+ 308); a high-concentration second conductivity type impurity region of a second conductivity type which is a conductivity type opposite to the first conductivity type (N+ 312); and an element isolation region 616 sandwiched between the high-concentration first conductivity type impurity region (P+ 308) and the high-concentration second conductivity type impurity region (N+ 312); and a floating layer of the second conductivity type (N-WELL 304) separated from the high-concentration second conductivity type impurity region 312 below the high-concentration second conductivity type impurity region (N+ 312) on the semiconductor substrate 303. 
Regarding claim 2, Avery discloses wherein the first conductivity type is P-type and the second conductivity type is N-type (fig. 6).
Regarding claim 3, Avery discloses wherein the diode element is a protection diode which protects an internal circuit of a semiconductor integrated circuit against electrostatic discharge (Abstract).
Regarding claims 4-7, the language or phrase “A method of fabricating a semiconductor device, which is a method of fabricating the semiconductor device according to claim 1…” is directed towards the process of forming the semiconductor device.  It is well settled that “product per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. 
	As such, the language only requires the semiconductor device as recited in claim 1, which does not distinguish the invention from Avery, who teaches the structure as claimed.

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAVID VU/
Primary Examiner, Art Unit 2818